ORDER
PER CURIAM.
On consideration of the order of the Court of Appeals of Maryland dated August 24, 1993, that respondent be disbarred by consent in that jurisdiction, of the order of this Court dated September 15, 1993, suspending respondent pending final disposition of this proceeding, and of the Report and Recommendation of the Board on Professional Re*739sponsibility, unopposed by the respondent, that respondent be reciprocally disbarred in this jurisdiction, and it appearing that respondent has failed to file the required affidavit in compliance with D.C.App.R. XI, § 11(d) following the effective date of this Court’s interim suspension order of September 15, 1993, it is
ORDERED that respondent is hereby disbarred from the practice of law in this jurisdiction based upon respondent’s consent to disbarment in Maryland.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys. The effective date of respondent’s disbarment shall run from the date that the affidavit required by Rule XI, § 14(g), is filed.